﻿
It is a pleasure, Sir, for my delegation to see you presiding over the forty-third session of the General Assembly. We are certain that with your experience in international affairs and your personal qualities you will lead and guide our work with skill and diplomacy. We congratulate you on your election and assure you of our fullest support and co-operation.
Our thanks go also to His Excellency Mr. Peter Florin, who so ably guided the work of the forty-second session. 
The year 1988 and the forty-third session of the General Assembly will probably go down as the most momentous in the history of the United Nations. Perhaps never since its founding has the Organization played such a dramatic role in conflict resolution, and that at a time when it faced the most acute financial crisis of its life. The Secretary-General and his staff deserve our highest praise for their tireless, painstaking efforts. We are confident that they will be rewarded even more for their work before the final gavel falls at the closure of the forty-third session in September next year.
The cessation of hostilities between Iran and Iraq on 20 August last after one of the longest wars of the century - and perhaps the bloodiest - brings relief to two embattled nations and their peoples. My delegation hopes that the peace process currently under way will lead to a lasting solution to the differences which separate those two proud nations. Peace between there will mean so much less turbulence in a region important to the economic and political stability of the world.
As is evident from the cease-fire between Iran and Iraq brought about through the patient mediation of the Secretary-General, the United Nations can play a major and positive role in conflict resolution. The cessation of hostilities in the Gulf war was not the first success of the initiatives undertaken by the Secretary-General within a period of a few months. Before that came the accord that led to the withdrawal of foreign troops from Afghanistan. Those developments prove that, irrespective of the numerous resolutions the General Assembly might adopt, there can be little hope of resolving conflicts without accompanying positive steps towards mediation. The intervention and good offices of a third party with no motive other than the promotion of international peace and security, appear to constitute an acceptable avenue. The United Nations, through the good offices of the Secretary-General, is the third party which, as has been proved, can play that vital role most effectively.
My delegation is confident that the best of intentions will continue to be displayed by both parties in the Iran-Iraq conflict during the peace negotiations and that they will soon establish the basis for a just and acceptable long-term solution to their differences. Likewise, we also hope that the parties to the Afghanistan accord will do nothing to jeopardize the withdrawal of foreign troops from Afghanistan.
Let us hope that progress towards peace in those two areas will impel the parties involved in conflicts elsewhere to accept the good offices of the Secretary-General to help resolve their differences. The signs are favourable in Namibia, Cyprus and Western Sahara. We urge all the parties concerned not to allow the opportunity to pass, but rather, using the Afghanistan and Iran-Iraq settlements as beacons, to add momentum to mankind's most cherished hope of a peaceful world. We are certain that the Secretary-General, who has an open mandate from all Member States to denote international peace and security, will be ever willing, ready and available to use his good offices in the cause of peace. 
For small countries like my own, one way of demonstrating our commitment to the ideals of the United Nations is to contribute to peace-keeping operations. We are pleased to note that some countries which had withheld payments for many years are now meeting their commitments. Regrettably, a major contributor has become a defaulter. We urge all Member States not to cripple the Organization at a time when it is poised to make its most significant contribution to peace and security since its founding. Here I should like to reiterate that my country will continue to support the United Nations in all its peace-making and peace-keeping endeavours. We shall continue to contribute troops, as we do to the United Nations Interim Force in Lebanon (UNIFIL) and the United Nations Good Offices Mission for Afghanistan and Pakistan (UNGOMAP) and to any other peace missions which might arise. The award of the Nobel Peace Prize to the United Nations peace-keeping forces is a fitting tribute to the Organization and the various troop-contributing countries, including my own.
The events in Fiji last year which necessitated a review of our constitutional basis retrains a major preoccupation for us. We are grateful for the support which many countries have expressed for our efforts to devise a solution relevant to our circumstances. As those familiar with our part of the world will know, we are determined to pursue a course of action which will be fair and just to all our people.
The Interim Government has pursued two major objectives since it took office on 5 December 19Θ7. Those objectives are the reconstruction of the economy and the preparation of a new constitution. On 15 September 1988 the Interim Government released the eagerly awaited draft constitution, which contains guarantees for the protection of fundamental rights and freedoms, including protection of the right to life and personal liberty; protection from slavery and forced labour protection from inhuman treatment·, protection from deprivation of property·, protection for privacy of homes and other property, protection of freedom of conscience, freedom of expression, freedom of assembly and association and freedom of movement·, and protection from discrimination on the grounds of race or religion. It is envisaged that a consensus will emerge on the draft constitution, enabling the Interim Government to fulfil its promise to hold a general election within two years of taking office - that is before the end of 1969.
Fiji is a multiracial country, where all ethnic groups live in harmony without any systematic harassment. We will never institutionalise racism, as was alleged recently. At the same time it is vital that the needs and fears of the indigenous community be addressed if long-term peace and stability are to be assured. We need to take affirmative action as a matter of urgency to ensure that the indigenous community does not become an underprivileged minority in its own country.
The issue of decolonization still occupies a prominent place on the Assembly's agenda every year. There are now only a few colonial Territories left. We remain fully committed to the principle of self-determination for all the colonized peoples. The option of which choice to accept must be left to the people. Once they have made their decision the administering Power and the international community Rust respect their choice and assist in the implementation of their decision.
Among the few Non-Self-Governing Territories now remaining, none is of greater international concern than Namibia, which is being illegally occupied by the minority racist regime of South Africa. Security Council resolution 435 (1978) provides the basis for the just settlement of the Namibian question and we would like to see it implemented in its totality. The agreement reached last month is a positive and welcome sign and the international community must now use all its endeavours to give it momentum, so that the people of Namibia may be granted their inalienable right to self-determination and independence. The good offices of the Secretary-General may be vital in the pursuance and achievement of that goal.
On the opposite side of the world there is another people yearning for self-determination. There, too, we now see more hope than was evident a few months ago. My Government welcomes the positive measures that the new Government of France has adopted in its policy towards New Caledonia. The reopening of dialogue with the people of the Territory has resulted in the formulation of a timetable for a genuine act of self-determination.
It was with cognisance of those positive developments that my delegation, with the full support of other South Pacific Forum members, put forward a resolution on the question of New Caledonia which the Special Committee on decolonization adopted by consensus. That same resolution will come before the General Assembly. We believe it reflects the developments now taking place. It is positive and constructive in language and forward-looking in scope. We are confident that the General Assembly, taking note of the current situation in the Territory, will also adopt the resolution by consensus.
The reunification of the two Koreas remains the hope of the people of both those countries, ardently supported by much of the international community, but it can become a reality only given the determination of both parties to resolve outstanding difficulties. Until that happens my Government sees no reason why either erne should be denied its rightful place in this Organization. We support the admission of both North Korea and South Korea as full Members of the United Nations pending reunification. For the present, however, if one is unable or unwilling to take its seat, the other should not be penalized by being prevented from joining the Organization.
While some positive developments give us reason to be hopeful, my Government once again voices its strong support for the Kampuchean people in their struggle to restore peace and stability to their war-torn country. The independence and territorial integrity of Kampuchea must be restored and this can coma about only through the withdrawal of all foreign forces. The people of Kampuchea have a rightful claim to peace and security. While problems and conflicts between countries can be resolved through mediation, nothing can restore dignity and equality to a people who are oppressed by a regime which is bigoted in its thinking and dogmatic in its policy. The minority regime in South Africa continues to fly in the face of international opinion and persists with its policy of apartheidЂ Regrettably, it is emboldened in pursuing its oppressive racist policy because some influential Member States lack the political will to apply appropriate pressure. If all Member States that strongly condemn and abhor the policy of apartheid had exerted consistent and firm pressure on the Botha regime, the oppression of the majority in South Africa would not have gone on for so long. If the international community continues to vacillate and not take effective measures against the apartheid regime, it must accept the responsibility when the volcano of suppression erupts. That day does not appear to be far away. Let us therefore act collectively and effectively so that bloodshed and violence can be avoided.
The easing of tensions and the resolution of regional conflicts has been given a greater impetus by the recent improvement of relations between the two super-Powers, leading to enhanced prospects of a more lasting peace through arras reduction. But much more remains to be achieved if the world is to be spared the scourge of another war. If the world is to be saved for succeeding generations, the elimination of nuclear weapons must remain our principal concern and steadfast goal. Until agreement can be readied on this score, however, we believe that the time has come to cease all nuclear testing. In this regard, my delegation condemns in the strongest possible terms the continued testing of nuclear devices in the South Pacific region, which, under the Treaty of Rarotonga, has been declared a nuclear-weapon-free zone. We urge Prance to respect that Treaty and desist from defiling our part of the world. We would go further and urge the three nuclear-weapon States - Britain  France and the United States - which have not yet done so to accept and sign the Protocols t, the South Pacific Nuclear-Free Zone Treaty.
The impact of the continuing international financial turmoil has a particularly devastating effect on the third world, and more so on island developing countries such as ray own. The vulnerability of such States means that when the world economy is healthy we are unable to take full advantage of the boom. But when conditions are difficult we suffer the greatest penalty. The escalating debt crisis, worsening of the terms of trade and rising protectionism will mean a grimmer future unless comprehensive steps are taken to cushion their impact on the developing world. Much is made of partnership between developed and developing, but this has to be reflected in more equitable policies and a greater willingness to share.
Through its numerous social and economic programmes the United Nations has given dignity and self-respect to millions of people in every corner of the world. Now it is embarked on a major task - to improve international peace and security. Yet the Organization is faced with a worsening financial crisis which today is more critical than it has ever been in its 43-year history. Every Member State has the right to criticize the Organization, to point out its shortcomings, to ask for reforms and greater cost-effectiveness. But no Member State should expect to be able to exercise that right when it does not honour its financial obligations.
The Organization continues to face a critical financial situation. Repeated requests by the Secretary-General for timely and full payment of assessed contributions continue to go unheeded, taking the Organization nearer to the brink of bankruptcy. We support and join the Secretary-General in his plea to all Member States to honour their financial obligations under the Charter. 
The United Nations has long been accused of being ineffective. The events of the last few non the prove that when Member States show the will to support it the Organization can play an important role in helping to build a more peaceful and better world. Let us therefore give it the support it deserves. Let us make it an Organization to be proud of and one under whose aegis we can build a better world for our children.
